1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     PEDRO GARCIA,                                        Case No. 3:20-cv-00071-MMD-CLB
4                                            Plaintiff                     ORDER
5            v.
6     DAVIS et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff filed a motion to file an amended complaint. (ECF No. 3). The Court has

11   not yet screened Plaintiff’s original complaint. (ECF No. 1-1). The Court grants Plaintiff’s

12   motion to file an amended complaint. Plaintiff should note that, if he chooses to file an

13   amended complaint, he is advised that an amended complaint supersedes (replaces) the

14   original complaint and, thus, the amended complaint must be complete in itself. See Hal

15   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)

16   (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an

17   amended pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d

18   896, 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not

19   required to reallege such claims in a subsequent amended complaint to preserve them

20   for appeal). Plaintiff’s amended complaint must contain all claims, defendants, and

21   factual allegations that Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff should

22   file the amended complaint on this Court’s approved prisoner civil rights form and it must

23   be entitled “First Amended Complaint.” Plaintiff will file his first amended complaint on or

24   before Friday, May 8, 2020. If Plaintiff fails to file a first amended complaint by the

25   deadline, the Court will screen Plaintiff’s original complaint (ECF No. 1-1).

26   II.    CONCLUSION

27          For the foregoing reasons, it is ordered that the motion to amend complaint (ECF

28   No. 3) is granted.
1          It is further ordered that Plaintiff will file his first amended complaint on or before
2    Friday, May 8, 2020.
3          It is further ordered that the Clerk of the Court will send to Plaintiff the approved
4    form for filing a § 1983 complaint, instructions for the same, and a copy of his original
5    complaint (ECF No. 1-1). If Plaintiff chooses to file an amended complaint, he should use
6    the approved form and he will write the words “First Amended” above the words “Civil
7    Rights Complaint” in the caption.
8          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,
9    the Court will screen the original complaint (ECF No. 1-1).
10
11         DATED THIS 6th day of April 2020.
12
13                                              UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
